Order entered May 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00435-CV

                         MY VACATION EUROPE, INC., Appellant

                                                V.

                                  CONNIE SIGEL, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06937-E

                                            ORDER
       By letter filed May 6, 2014, appellant informs us the index in the first volume of the

clerk’s record, filed April 18, 2014, is incorrect. Specifically, the index identifies the document

beginning on page 92 as the “Supplemental Affidavit of Patricia B. Gaman 03-18-2014” when

the document is actually “Memorandum of Law in Support of Defendant’s Special Appearance.”

We construe appellant’s letter as a motion to correct the record. We GRANT the motion and

ORDER Dallas County Clerk John F. Warren to file, no later than May 19, 2014, a corrected

record containing an index which reflects the document beginning on page 92 is the

“Memorandum of Law in Support of Defendant’s Special Appearance.”


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE